COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-14-00196-CR
                             NO. 02-14-00197-CR
                             NO. 02-14-00198-CR


JESSE RIOJAS BELTRAN                                              APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY
           TRIAL COURT NOS. CR13-0658, CR13-0659, CR13-0660

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Appellant Jesse Riojas Beltran appeals his convictions for evading arrest

with a vehicle in cause number 2-14-00196-CR and assault on a public servant in

cause numbers 2-14-00197-CR and 2-14-00198-CR.          See Tex. Penal Code

Ann. § 22.01 (West Supp. 2014), § 38.04 (West 2011 & Supp. 2014). Beltran’s


      1
      See Tex. R. App. P. 47.4.
court-appointed appellate counsel has filed a motion to withdraw as counsel and

a brief in support of that motion.         Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. 386 U.S.
738, 87 S. Ct. 1396 (1967). Beltran had the opportunity to file a pro se brief but

did not do so. The State did not file a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief and have

determined that the trial court’s judgments in cause numbers 2-14-00197-CR and

2-14-00198-CR require modification to reflect the correct pleas to the

enhancement allegations and the trial court’s enhancement findings. These two

judgments currently reflect “NA” as to the pleas to the first and second

enhancement paragraphs and the findings on those paragraphs, but as reflected

in the judgment in cause number 2-14-00196-CR and the record of the hearing

on all three causes, Beltran pleaded “true” to both enhancement allegations, and

the trial court found both allegations “true.” Further, the sentences assessed in


                                          2
both of these cause numbers imply that the trial court found both allegations to

be true. See Torres v. State, 391 S.W.3d 179, 183–85 (Tex. App.—Houston [1st

Dist.] 2012, pet. ref’d). Therefore, we modify these two judgments to reflect that

Beltran pleaded “true” to both enhancement allegations and that the trial court

found both to be true. See Bray v. State, 179 S.W.3d 725, 726 (Tex. App.—Fort

Worth 2005, no pet.) (en banc).

      Except for these two necessary modifications to the judgments in cause

numbers 2-14-00197-CR and 2-14-00198-CR, we agree with counsel that all

three appeals are wholly frivolous and without merit; we find nothing else in the

record that might arguably support them. See Bledsoe v. State, 178 S.W.3d 824,

827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685

n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw,

affirm the trial court’s judgment in cause number 2-14-00196-CR, and affirm the

trial court’s judgments as modified in cause numbers 2-14-00197-CR and 2-14-

00198-CR.


                                                  /s/ Bonnie Sudderth
                                                  BONNIE SUDDERTH
                                                  JUSTICE

PANEL: DAUPHINOT, GARDNER, and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 6, 2015




                                        3